Exhibit 10.6

 

EQUITY COMMONWEALTH

 

RESTRICTED SHARE UNIT AGREEMENT FOR TRUSTEES (SPECIAL AWARDS)

 

This Restricted Share Unit Agreement (this “Agreement”) is made effective as of
October 28, 2014, between Samuel Zell (the “Recipient”) and Equity Commonwealth
(the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Restricted Share Units. 
Subject to the terms and conditions hereinafter set forth and the terms and
conditions of the Equity Commonwealth 2012 Equity Compensation Plan, as it may
be amended from time to time (the “Plan”), the Company hereby grants to the
Recipient, effective as of the date of this Agreement, «NUMBER OF UNITS» RSUs
(the “RSUs”).  Each RSU represents the right to receive one Share, subject to
the terms and conditions set forth in this Agreement and the Plan.  The number
of RSUs that the Recipient actually earns for the Performance Period will be
determined by the level of achievement of the Performance Criteria in accordance
with Exhibit A attached hereto.  Capitalized terms that are used but not defined
herein have the meanings ascribed to them in the Plan.

 

2.                                      Performance Period.  For purposes of
this Agreement, the term “Performance Period” shall be the period commencing on
October 28, 2014 and ending on October 28, 2017.

 

3.                                      Performance Criteria.

 

(a)                                 The number of RSUs earned by the Recipient
for the Performance Period (the “Earned RSUs”) shall be determined at the end of
the Performance Period based on the level of achievement of the Performance
Criteria in accordance with Exhibit A.  All determinations of whether and to
what extent the Performance Criteria has been achieved, the number of RSUs
earned by the Recipient, and all other matters related to this Section 3 shall
be made by Compensation Committee of the Board (the “Committee”) in its sole
discretion.  Any RSUs that do not become Earned RSUs at the end of the
Performance Period, as determined by the Committee in its sole discretion, shall
be immediately forfeited by the Recipient.

 

(b)                                 Following the completion of the Performance
Period, the Committee shall determine (i) whether, and to what extent, the
Performance Criteria has been achieved, and (ii) the number of RSUs that shall
be deemed Earned RSUs, if any.  Such determination shall be final, conclusive
and binding on the Recipient, and on all other persons, to the maximum extent
permitted by law.

 

4.                                      Vesting; Forfeiture.

 

(a)                                 50% of the Earned RSUs shall vest on the
date that the Committee determines the achievement of the Performance Criteria
in accordance with Section 3(a) hereof, subject to the Recipient’s continued
service with the Company through such date.

 

(b)                                 50% of the Earned RSUs shall vest on
October 28, 2018, subject to the Recipient’s continued service with the Company
through such date.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Subject to Section 5 hereof, in the event
the Recipient ceases to render services to the Company as a Trustee, all
unvested RSUs shall be forfeited by the Recipient as of the date the Recipient
ceases to render such services.

 

5.                                      Termination of Service; Change in
Control.

 

(a)                                 If, during the Performance Period, the
Recipient’s service as a Trustee terminates due to the Recipient’s death, then
the number of RSUs that are earned by the Recipient shall be determined at the
end of the Performance Period in accordance with Section 3 hereof, and the
Recipient’s Earned RSUs, if any, shall become vested as of the date that the
Committee determines the achievement of the Performance Criteria in accordance
with Section 3(a) hereof on a pro rata basis, determined based on (x) the number
of days that have elapsed from the beginning of the Performance Period through
the date of the Recipient’s death, compared to (y) the total number of days
during the period commencing on October 28, 2014 and ending on October 28,
2018.  Notwithstanding the foregoing, if, during the Performance Period and
within twelve (12) months after a “Change in Control” (as such term is defined
in Exhibit B hereto) in which the RSUs are assumed by the acquirer or surviving
entity in the Change in Control transaction, the Recipient dies or is no longer
Chairman of the Board, then any such Earned RSUs shall become fully vested as of
the date that the Committee determines the achievement of the Performance
Criteria in accordance with Section 3(a) hereof.  With respect to Earned RSUs
held by the Recipient for which the Performance Period is complete but for which
the additional vesting period is incomplete, any restrictions on the Earned RSUs
shall lapse and such Earned RSUs shall automatically become fully vested as of
(1) the date the Recipient is no longer Chairman of the Board, provided such
date occurs within twelve (12) months after a Change in Control in which the
RSUs are assumed by the acquirer or surviving entity in the Change in Control
transaction, or (2) the date of the Recipient’s death.  The number of Shares
that will be issued to the Recipient in respect of any Earned RSUs that become
vested in accordance with this Section 5(a) shall be calculated based on the
closing price per Share on the trading date coinciding with (or if such date is
not a trading day, next following) the date of the Recipient’s death or the date
the Recipient is no longer Chairman of the Board, as applicable.  Any such
Shares shall be issued to the Recipient as soon as practicable, but no later
than 60 days, following the later to occur of (i) the date that the Committee
determines the achievement of the Performance Criteria in accordance with
Section 3(a) hereof and (ii) the earlier to occur of (x) the date of the
Recipient’s death and (y) October 28, 2018.

 

(b)                                 If, during the Performance Period, a Change
in Control occurs while the Recipient is a Trustee of the Company, and the RSUs
are not assumed by the acquirer or surviving entity in the Change in Control
transaction, then the Recipient’s RSUs shall be deemed earned based on the
actual level of achievement of the Performance Criteria measured as of the date
of the Change in Control, as determined by the Committee based on a then forty
(40) day trailing average price per Share.  Any such Earned RSUs shall be fully
vested.  With respect to Earned RSUs held by the Recipient for which the
Performance Period is complete but for which the additional vesting period is
incomplete, any restrictions on the Earned RSUs shall lapse and such Earned RSUs
shall automatically become fully vested as of the date of the Change in
Control.  The number of Shares that will be issued to the Recipient in respect
of any Earned RSUs that become vested in accordance with this Section 5(b) shall
be calculated based on the closing price per Share on the trading date
coinciding with (or if such date is not a trading day, next following) the date
of the Change in Control.  If the Shares are no longer traded on an established
national or regional stock exchange as of such date, the number of Shares that
will be issued to the Recipient in respect of any such vested Earned RSUs shall
be calculated based on the value determined by the Committee in its reasonable
discretion based on the actual or implied price paid in the Change in Control
transaction.  Any such Shares shall be issued to the Recipient on the date of
the Change in Control.  Notwithstanding the foregoing, to the extent necessary
for the Recipient to avoid taxes and/or penalties under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), a Change in Control
shall not be deemed to occur unless it constitutes a “change in control event”

 

2

--------------------------------------------------------------------------------


 

within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations
promulgated under Section 409A of the Code.

 

6.                                      Settlement of RSUs.  Except as provided
in Section 5 hereof, as soon as practicable following the applicable vesting
date of any Earned RSUs held by the Recipient, but in no event later than 60
days after such vesting date, the Company shall cause one Share to be issued to
the Recipient for each such Earned RSU, less applicable withholding taxes
pursuant to Section 9 hereof.  The Company shall cause such Shares (less any
shares withheld to pay taxes) to be delivered, either by book-entry registration
or in the form of a stock certificate or certificates, registered in the
Recipient’s name or in the names of the Recipient’s legal representatives,
beneficiaries or heirs, as the case may be.  Notwithstanding the foregoing, in
the event any settlement of the RSUs hereunder constitutes “deferred
compensation” within the meaning of Section 409A of the Code, and the Recipient
is a “specified employee” (as determined under the Company’s policy for
identifying specified employees) on the date of his or her “separation from
service” (within the meaning of Section 409A of the Code), the date for
settlement shall be the earlier of (i) death or (ii) the later of (x) the date
that settlement would otherwise be made hereunder or (y) the first business day
following the end of the sixth-month period following the date of the
Recipient’s separation from service.

 

7.                                      Rights as a Shareholder; Dividend
Equivalents.

 

(a)                                 The Recipient shall not have any rights of a
shareholder with respect to the Shares underlying the RSUs unless and until the
RSUs vest and are settled by the issuance of such Shares.

 

(b)                                 The Recipient shall not be entitled to
receive any dividends with respect to the Shares underlying the RSUs unless and
until such RSUs become Earned RSUs.  Within 60 days following the Committee’s
determination of whether, and to what extent, the Performance Criteria has been
achieved, the Company shall pay to the Recipient, in respect of each Earned RSU
held by the Recipient, if any, an amount in cash equal to the aggregate amount
of ordinary cash dividends that would have been paid in respect of the Shares
underlying such Earned RSUs had such Shares been issued to the Recipient on the
first day of the Performance Period.  Thereafter, the Company shall pay to the
Recipient, in respect of each Earned RSU held by the Recipient, if any, whether
or not vested, an amount in cash equal to the per Share amount of any ordinary
cash dividend paid to holders of Shares by the Company.  The Company shall pay
any such amount(s) to the Recipient within 60 days following the date that the
ordinary cash dividend is paid to holders of Shares.  The Recipient shall be
entitled to receive such dividend equivalent payments for so long as his or her
Earned RSUs remain outstanding.  Upon and following the vesting of the
Recipient’s Earned RSUs and the settlement of such RSUs in Shares, the Recipient
shall be the record owner of the Shares underlying the Earned RSUs unless and
until such Shares are sold or otherwise disposed of, and as the record owner
shall be entitled to all rights of a shareholder of the Company (including
voting and dividend rights).

 

8.                                      Transferability.  The RSUs or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Recipient, except by will or the laws
of descent and distribution, and upon any such transfer by will or the laws of
descent and distribution, the transferee shall hold such RSUs subject to all of
the terms and conditions that were applicable to the Recipient immediately prior
to such transfer.

 

9.                                      Tax Withholding.  The Company shall have
the right to withhold or cause to be withheld from any compensation paid to the
Recipient pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Company deems
necessary to satisfy all obligations for the payment of such withholding taxes. 
The Recipient

 

3

--------------------------------------------------------------------------------


 

agrees that if the amount payable to the Recipient by the Company in the
ordinary course is insufficient to pay such withholding taxes, then the
Recipient shall, upon the request of the Company, pay to the Company an amount
sufficient to satisfy its tax withholding obligations.

 

10.                               Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Committee without an agreement in
writing executed by the Recipient, and the Committee shall give the Recipient
written notice of such change or modification reasonably promptly following the
adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon, the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Section 409A.  This Agreement is intended
to comply with, or be exempt from, the requirements of Section 409A of the Code
and any regulations or other effective guidance promulgated thereunder by the
U.S. Department of the Treasury or the Internal Revenue Service, and shall be
construed and interpreted in a manner that is consistent with such intent.  To
the extent that the Company determines that the Recipient would be subject to
the additional taxes or penalties imposed on certain nonqualified deferred
compensation plans pursuant to Section 409A of the Code as a result of any
provision of this Agreement, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional taxes or
penalties. The nature of any such amendment shall be determined by the
Committee.

 

(d)                                 Provisions Separable.  In the event that any
of the terms of this Agreement shall be or become or is declared to be illegal
or unenforceable by any court or other authority of competent jurisdiction, such
terms shall be null and void and shall be deemed deleted from this Agreement,
and all the remaining terms of this Agreement shall remain in full force and
effect.

 

(e)                                  Notices.  Any notice in connection with
this Agreement shall be deemed to have been properly delivered if it is in
writing and is delivered by hand or by facsimile or sent by registered certified
mail, postage prepaid, to the party addressed as follows, unless another address
has been substituted by notice so given:

 

To the Recipient:

To the Recipient’s address as set forth on the signature page hereof.

 

 

To the Company:

Equity Commonwealth

 

Two North Riverside Plaza, Suite 600

 

Chicago, IL 60606

 

Attn: Secretary

 

(f)                                   Construction.  The headings and
subheadings of this Agreement have been inserted for convenience only, and shall
not affect the construction of the provisions hereof.  All references to
sections of this Agreement shall be deemed to refer as well to all subsections
which form a part of such section.

 

(g)                                  No Right to Continued Service.  This
Agreement shall not be construed as an agreement by the Company or any Affiliate
(as such term is defined in Exhibit B hereto) of the Company to retain in any
position the Recipient, nor is the Company or any Affiliate of the Company

 

4

--------------------------------------------------------------------------------


 

obligated to continue retaining in any position the Recipient by reason of this
Agreement or the grant of RSUs to the Recipient hereunder.

 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.

 

(i)                                     Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Maryland.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

EQUITY COMMONWEALTH

 

 

 

 

 

 

 

By: Orrin S. Shifrin

 

Title: Executive Vice President, General

 

Counsel and Secretary

 

 

 

 

 

RECIPIENT:

 

 

 

 

 

Signature:

 

 

Printed Name: Samuel Zell

 

Address:

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Performance Criteria

 

Performance Criteria: The RSUs shall be earned based on the Company’s total
shareholder return (“TSR”) for the Performance Period relative to the TSR for
the NAREIT Office Index for the Performance Period, as set forth in the table
below.  Depending on the Company’s TSR relative to the TSR of the NAREIT Office
Index for the Performance Period, the Recipient may earn between 0% and 100% of
the RSUs.

 

Performance Criteria: Company
Performance vs. NAREIT Office Index
Performance

 

% of RSUs Earned

 

90th Percentile and Above

 

100.00

%

80th Percentile

 

87.5

%

70th Percentile

 

75.0

%

60th Percentile

 

62.5

%

50th Percentile

 

50

%

40th Percentile

 

37.5

%

30th Percentile

 

25.0

%

25th Percentile

 

12.5

%

Below 25th Percentile

 

0

%

 

Absolute Modifier: If the Company’s total TSR for the Performance Period is
negative, any RSUs deemed earned based on the table above shall be reduced by
25%.

 

Interpolation: To the extent performance falls between two levels in the table
above, linear interpolation shall apply in determining the percentage of the
RSUs that are earned.

 

TSR Calculation: TSR performance shall be calculated as the compounded annual
growth rate, expressed as a percentage (rounded to the nearest tenth of a
percent (0.1%)), in the value per Share during the Performance Period due to the
appreciation in the price per Share and dividends paid during the Performance
Period, assuming dividends are reinvested.  “D” is the amount of dividends paid
to a shareholder of record of the Company with respect to one Share during the
Performance Period.  The absolute TSR percentage is calculated pursuant to the
formula set forth below.

 

Cumulative TSR = ((1*(1+TSR Year 1)*(1+TSR Year 2)*(1+TSR Year 3))-1)

 

=(1*(1+Cumulative TSR))^(1/3)-1

 

TSR for a given year shall be calculated as follows:

 

((Ending Share Price+D)/Beginning Share Price)-1

 

--------------------------------------------------------------------------------


 

The performance for the companies comprising the NAREIT Office Index shall be
calculated in the same manner as described above and the difference between the
absolute TSR of the Company and the average absolute TSR for the companies
within the NAREIT Office Index, expressed in terms of relative percentile
ranking, shall be applied to the matrix set forth above.  Only companies that
are public throughout the entire Performance Period shall be included for
purposes of calculating the relative TSR comparison (i.e., companies that may
become acquired, have an initial public offering, etc. during the Performance
Period shall be excluded from the calculation altogether). For purposes of the
calculation above, the Ending Share Price shall be based on a 40 day trailing
average closing stock price as of December 31st for the final calendar year in
the Performance Period.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:

 

(a)                                 any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 50% or
more of either the then outstanding common shares of the Company or the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in paragraph (c)(i) below;

 

(b)                                 the following individuals cease for any
reason to constitute a majority of the number of Trustees then serving:
individuals who, on the date of the Agreement, constitute the Board and any new
Trustee whose appointment, election or nomination to the Board was approved or
recommended by a vote of at least two-thirds (2/3) of the Trustees then in
office who either were Trustees on the date of the Agreement or whose
appointment, election or nomination for election was previously so approved or
recommended;

 

(c)                                  there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other entity, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or

 

--------------------------------------------------------------------------------


 

indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company.

 

--------------------------------------------------------------------------------